Case: 3:18-cr-00053-WHR-MRM Doc #: 27 Filed: 06/08/20 Page: 1 of 6 PAGEID #: 75




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,             :       Case No. 3:18-cr-053
                                                              Also 3:20-cv-217

                                                              District Judge Walter H. Rice
       -   vs   -                                             Magistrate Judge Michael R. Merz

THURSTON GOODJOHN,

                               Defendant.             :



                       REPORT AND RECOMMENDATIONS


        This criminal case is before the Court on Defendant’s Motion for Relief from Judgment

which the Court construes to be made under 28 U.S.C. § 2255 (ECF No. 26).



Litigation History



       Defendant was indicted April 12, 2018, and charged with one count of being a felon in

possession in violation of a firearm in or affecting interstate commerce in violation of 18 U.S.C. §

922(g)(1)(Indictment, ECF No. 3). On July 10, 2018, Goodjohn, assisted by counsel, entered into

a Plea Agreement with the United States in which he agreed to plead guilty the charge (ECF No.

15). The Plea Agreement advises that the maximum penalty is ten years’ imprisonment. As part

of the agreement, the parties stipulated to the truth of the facts set forth in the attached Statement


                                                  1
Case: 3:18-cr-00053-WHR-MRM Doc #: 27 Filed: 06/08/20 Page: 2 of 6 PAGEID #: 76




of facts and that the United States would be able to prove those facts beyond a reasonable doubt at

trial.

                On or about April 8, 2017, Defendant THURSTON LEWIS
                GOODJOHN, in the Southern District of Ohio, possessed a firearm
                after having been previously convicted of a felony offense.

                On April 8, 2017, Defendant was stopped by police, while operating
                a motor vehicle in the Village of North Hampton which lies within
                the Southern District of Ohio. Defendant was detained by police
                during the traffic stop as the police observed in plain view in the
                vehicle a Smith & Wesson SD40, serial number HEC1557 , and one
                magazine containing l5 rounds of ammunition. Defendant thereafter
                admitted to possession of the firearm to the officer, and admitted to
                knowing that he was a felon prohibited from possessing firearms.
                Prior to April 8, 2017, Defendant had been previously convicted of
                felony offenses:
                1. On or about November 30, 2011, in the Clark County, Ohio Court
                of Common Pleas, case number 11-CR-0563-A, of "Trafficking in
                Crack Cocaine;"
                2. On or about November 30, 2011, in the Clark County, Ohio Court
                of Common Pleas, case number 1 l-CR-0502-B, of "Trafficking in
                Crack Cocaine"

                Defendant acknowledges that the Smith & Wesson firearm
                described above was manufactured outside the State of Ohio, and
                thus moved in interstate commerce.

(ECF No. 15, PageID 28.) Judge Rice accepted the Plea Agreement and sentenced Defendant on

October 9, 2018.

         Defendant claims the benefit of Rehaif v. United States, 588 U.S. ___, 139 S. Ct. 2191

(2019), decided June 21, 2019.

                In Rehaif the Supreme Court interpreted 18 U.S.C. § 922(g) which
                provides criminal penalties for certain classes of persons to possess
                firearms, including aliens who are illegally or unlawfully within the
                United States. The Court held that the mens rea element of the
                statute – knowingly – applied to knowing whether one was within

                                                 2
Case: 3:18-cr-00053-WHR-MRM Doc #: 27 Filed: 06/08/20 Page: 3 of 6 PAGEID #: 77




              one of the prohibited classes. However, the only provision of §
              922(g) at issue in the case was § 922(g)(5) relating to aliens; the
              Court expressly declined to express a view “about what precisely
              the Government must prove to establish a defendant’s knowledge of
              status in respect to other §922(g) provisions not at issue here.”

United States v. Clegg, 2019 WL 5307349 (S.D. Ohio Oct. 21, 2019).

              Rehaif did not recognize any new constitutional right. Instead,
              Rehaif reversed the conviction of a person convicted under 18
              U.S.C. § 922(g)(5) for being an alien unlawfully in the country and
              possessing a firearm. Rehaif had been convicted by a jury which
              was instructed that the Government did not have to prove he knew
              he was in the country illegally. The Supreme Court interpreted the
              mens rea requirement of “knowingly” which appears in 18 U.S.C.
              § 924 as required to be proved beyond a reasonable doubt as to
              most of the elements of a 922(g) conviction. It held:

                  The term “knowingly” in §924(a)(2) modifies the verb
                  “violates” and its direct object, which in this case is
                  §922(g). The proper interpretation of the statute thus
                  turns on what it means for a defendant to know that he has
                  “violate[d]” §922(g). With some here-irrelevant
                  omissions, §922(g) makes possession of a firearm or
                  ammunition unlawful when the following elements are
                  satisfied: (1) a status element (in this case, “being an alien
                  . . . illegally or unlawfully in the United States”); (2) a
                  possession element (to “possess”); (3) a jurisdictional
                  element (“in or affecting commerce”); and (4) a firearm
                  element (a “firearm or ammunition”).

                  . . . by specifying that a defendant may be convicted only
                  if he “knowingly violates” §922(g), Congress intended to
                  require the Government to establish that the defendant
                  knew he violated the material elements of §922(g).

              139 S. Ct. at 2195-96. Certainly Rehaif embodies a new rule of
              criminal procedure, but it is not a constitutional rule, but rather a
              rule of statutory interpretation.



                                                 3
Case: 3:18-cr-00053-WHR-MRM Doc #: 27 Filed: 06/08/20 Page: 4 of 6 PAGEID #: 78




                  Moreover, the Supreme Court did not make its new rule
                  retroactively applicable to cases on collateral review.1 The Court
                  does not discuss retroactivity at all in Rehaif. The Supreme Court
                  has a general rule by which we can determine that question,
                  however. Subject to two narrow exceptions, a case that is decided
                  after a defendant's conviction and sentence become final may not
                  provide the basis for federal habeas relief if it announces a new rule.
                  Graham v. Collins, 506 U.S. 461 (1993); Stringer v. Black, 503 U.S.
                  222 (1992); Teague v. Lane, 489 U.S. 288 (1989).

United States v. May, 2019 U.S. Dist. LEXIS 203817, 2019 WL 6310185 (S.D. Ohio Nov. 25,

2019). The Sixth Circuit has recently held “the rule stated in Rehaif is a matter of statutory

interpretation, not a “new rule of constitutional law.” Khamisi-El v. United States, 800 Fed. Appx.

344, 349 (6th Cir. 2020), citing In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019).

         There are two reasons why Rehaif provides no basis for granting Goodjohn relief from his

conviction. First of all Rehaif provides a new rule of criminal procedure, prescribing what the

government must prove for a conviction under 18 U.S.C. § 922(g). New rules of criminal

procedure do not apply retroactively to case on collateral review unless they are “watershed” rules

– rules signifying as much change in procedure, for example, as happened in Gideon v.

Wainwright, 372 U.S. 335 (1963), where the Supreme Court created the right to attorney

representation at public expense in all felony cases. Teague v. Lane, supra. Because Goodjohn

was convicted before Rehaif was decided, it does not apply to him.

         Second, Rehaif specified what the Government must prove to obtain a conviction under 18

U.S.C. § 922(g)(5) for possession of a firearm by a person unlawfully in the country. The Supreme

Court has not yet expressly decided that the same requirements apply to a conviction under §




1
  Direct review is the review that occurs on direct appeal to the circuit court of appeals and ultimately, if they accept
jurisdiction, to the United States Supreme Court. Collateral review occurs on a motion to vacate under § 2255 or a
motion for new trial.

                                                            4
Case: 3:18-cr-00053-WHR-MRM Doc #: 27 Filed: 06/08/20 Page: 5 of 6 PAGEID #: 79




922(g)(1) for proving that a person is a felon in possession of a firearm, but the logic of Rehaif

seems applicable. If that is so, the Government would have to prove under § 922(g)(1) that the

accused knew he had been convicted of a felony, that he possessed a firearm and knew that he did,

and that the firearm had moved in or affected interstate commerce. But in the Statement of Facts

attached to the Plea Agreement Goodjohn not only admitted all those facts but he also admitted

the Government could prove them beyond a reasonable doubt at trial. Because all the facts

necessary for conviction under § 922(g)(1) were admitted by Defendant under oath, Rehaif

provides him no relief.



Conclusion



       Based on the foregoing analysis, the Magistrate Judge respectfully recommends that

Defendant’s Notion to Vacate be dismissed with prejudice and the Clerk be instructed to enter a

judgment to that effect. Because reasonable jurists would not disagree with this conclusion, it is

also recommended that Petitioner be denied a certificate of appealability and that the Court certify

to the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to

proceed in forma pauperis.

June 5, 2020,

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report

                                                 5
Case: 3:18-cr-00053-WHR-MRM Doc #: 27 Filed: 06/08/20 Page: 6 of 6 PAGEID #: 80




and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                6
